 1

 2

 3

 4

 5

 6

 7                                          UNITED STATES DISTRICT COURT

 8                                       EASTERN DISTRICT OF CALIFORNIA

 9

10       WILLIAM JOHN McMILLEN IV,                                 No. 1:18-cv-01115-GSA
11                             Plaintiff,
12               v.                                                ORDER DIRECTING ENTRY OF
                                                                   JUDGMENT IN FAVOR OF
13       ANDREW SAUL, Commissioner of Social                       COMMISSIONER OF SOCIAL SECURITY
         Security,                                                 AND AGAINST PLAINTIFF
14

15                             Defendant.
16

17
                I.       Introduction
18
                Plaintiff William John McMillen IV (“Plaintiff”) seeks judicial review of a final decision
19
     of the Commissioner of Social Security (“Commissioner” or “Defendant”) denying his
20
     application for disability insurance benefits pursuant to Title II of the Social Security Act. The
21
     matter is currently before the Court on the parties’ briefs which were submitted without oral
22
     argument to the Honorable Gary S. Austin, United States Magistrate Judge.1 See Docs. 15, 16
23
     and 17. Having reviewed the record as a whole, the Court finds that the ALJ’s decision is
24
     supported by substantial evidence and applicable law. Accordingly, Plaintiff’s appeal is denied.
25
     ///
26
     ///
27

28   1
         The parties consented to the jurisdiction of the United States Magistrate Judge. See Docs. 7 and 8.
                                                                   1
 1          II.     Procedural Background

 2          On March 19, 2014, Plaintiff filed an application for disability insurance benefits alleging

 3   disability beginning March 10, 2014. AR 10. The Commissioner denied the application initially

 4   on June 30, 2014, and again following reconsideration on August 14, 2014. AR 10, 114.

 5          On August 28, 2014, Plaintiff filed a request for a hearing. AR 10. Administrative Law

 6   Judge Richard T. Breen presided over an administrative hearing on August 10, 2017. AR 41-93.

 7   Plaintiff appeared and was represented by an attorney. AR 41. On August 21, 2017, the ALJ

 8   denied Plaintiff’s application. AR 10-21.

 9          The Appeals Council denied review on June 21, 2018. AR 1-5. On August 17, 2018,

10   Plaintiff filed a complaint in this Court. Doc. 1.

11          III.    Factual Background

12                  A.      Plaintiff’s Testimony

13                          1. Agency Hearing

14          Plaintiff (born April 19, 1985) lived with his spouse and four children in California City,

15   California. AR 60. He completed high school and thereafter worked as a laborer performing

16   heavy construction work building and maintaining roads and bridges. AR 61. His duties

17   included such things as shoveling asphalt grindings, lifting and placing sandbags, and

18   transporting and installing asphalt in areas that trucks could not reach. AR 62-63. From 2009-

19   2014, Plaintiff worked as a field inspector, checking finished paving as well as tools and

20   equipment. AR 63.
21          Although Plaintiff drove short distances near his home, his spouse generally drove him on

22   longer trips. AR 60. At most, he could stand and walk for 30 minutes in an eight-hour work day.

23   AR 72. He could sit for 30 to 40 minutes before needing to lay down. AR 78. He could lift two

24   gallons of milk and use his hands and fingers. AR 77. Plaintiff had difficulty bending over to

25   wash his legs and feet and while looking up to shave. AR 77. Because Plaintiff had difficulty

26   reaching his lower extremities, his wife helped Plaintiff dress. AR 77. Plaintiff did very little
27   housework but could vacuum and wipe down counters. AR 78. He could not do dishes or

28   laundry because he could not bend. AR 78. Plaintiff’s medications made him drowsy, but pain
                                                   2
 1   kept him awake at night. AR 80. He had dizzy spells at least once a month. AR 80.

 2          Plaintiff continued working after his initial diagnosis of multiple sclerosis. AR 68.

 3   Ultimately, he began passing out at work experiencing numbness in his hands and feet, and

 4   finding himself unable to move or stand because of his back and neck problems. AR 68. He

 5   could not carry his tools. AR 70. Severe pain prevented him from doing even less physical work.

 6   AR 70-71.

 7          Because he lived three hours from Los Angeles, Plaintiff had not returned to the UCLA

 8   neurologist since 2015. AR 67. He had been unable to find a neurologist near his home. AR 74.

 9   Finding that shots were ineffective at controlling his pain, Plaintiff had discontinued seeing his

10   pain management specialist, Dr. Emenike, in 2015 or 2016. AR 73. Similarly, Plaintiff had

11   discontinued seeing Dr. Del Rosario in favor of getting the same medications from his primary

12   care physician. AR 73.

13                          2. Adult Function Report

14          In an Adult Function Report dated April 18, 2014, Plaintiff reported spending most of his

15   day lying on the couch watching television, or napping until his children returned from school

16   and the family went to the children’s practices. AR 314. In addition to the daily activities to

17   which he testified, Plaintiff reported feeding the family’s animals and taking out the trash

18   depending on his pain level. AR 316. He shopped every two weeks for about three hours. AR

19   317. Plaintiff’s impairments affected his ability to lift, squat, bend, walk, stand, reach, sit, kneel,

20   climb stairs, see, complete tasks, concentrate and use his hands. AR 319.
21          On a fatigue questionnaire of the same date, Plaintiff reported first experiencing fatigue in

22   early 2012. AR 323. He napped for one to two hours daily. AR 324.

23                  B.      Medical Records

24          The record includes examination notes of Plaintiff’s primary care physician, Kain Kumar,

25   M.D., Ph.D., from November 2012 through July 2015. AR 458-70, 514-18. Dr. Kumar’s notes

26   are brief and frequently illegible. By November 2012, Plaintiff was reporting severe back pain
27   and finger numbness. AR 464-65. As a result, Dr. Kumar ordered the November 29, 2012

28
                                                         3
 1   magnetic resonance imaging studies that indicated areas of demyelination and Dawson’s fingers2

 2   in Plaintiff’s brain. AR 466-70.

 3            On January 23, 2013, neurologist Vijay Shanmugam, M.D., examined Plaintiff as a new

 4   patient. AR 411-13. Plaintiff reported recurrent neck pain beginning six years prior that had

 5   become constant in the last two years; bilateral blurry vision; twice passing out; migraine

 6   headaches; and, intermittent numbness of the second and third fingers. AR 411. Dr.

 7   Shanmugam’s examination of Plaintiff was normal in all regards. AR 412. The doctor

 8   summarized:

 9                     Patient’s history and exam not consistent with MS. The neck pain
                       appears to be musculoskeletal and he has a history of vasovagal
10                     syncope. Visual acuity is 20/25 in both eyes without red
                       desaturation.
11
                       AR 412.
12
              On January 30, 2013, Dr. Shanmugam administered a visual evoked potential test. AR
13
     414. Plaintiff’s responses were abnormal with prolonged latency on both sides suggestive of
14
     demyelinating optic neuropathy. AR 414. In a follow-up examination on February 27, 2013, the
15
     doctor reported that the November 2013 magnetic resonance imaging showed white matter
16
     lesions suggestive of demyelination but no cervical spine lesions. AR 409. Because Plaintiff’s
17
     MRI and EP abnormalities that indicated demyelination but were not specific for multiple
18
     sclerosis, Dr. Shanmugam referred Plaintiff to a multiple sclerosis specialist at UCLA. AR 405,
19
     407.
20
              Stephanie Tankou, M.D., Ph.D., examined Plaintiff at UCLA on April 27, 2013. AR 4-
21
     39. Except for mild decreased sensation to pinprick in a stocking distribution at Plaintiff’s feet,
22
     the physical examination was normal. AR 435-36. Dr. Tankou wrote:
23
                       27-year-old right-handed male with history of headache with
24                     migrainous features who presents with a constellation of symptoms
                       including 1 year [history of] worsening daytime fatigue, intermittent
25                     episodes of numbness in the third and fourth fingers bilaterally, and
                       heavy sensation in both legs that are concerning for multiple
26                     sclerosis. The patient underwent a brain MRI study that showed
27   2
      “Dawson’s fingers” are elongated, flame shaped, hyperintense lesions perpendicular to the walls of lateral ventricals
     which correspond to areas of perivenous inflammation. www.ncbi.nih.gov/pms/articles/PMC3934317/ (accessed
28   December 3, 2019). These lesions are typical of multiple sclerosis. Id.
                                                                4
 1                     Dawson fingers. We were not able to review his C-spine MRI, but
                       T-spine MRI also shows area of hyperintensity along the left side that
 2                     is suspicious for a demyelinating process and could explain abnormal
                       sensation in his legs. The patient does meet the criteria for clinically
 3                     definite multiple sclerosis as some of the lesions were enhancing and
                       others were not and the lesions were in different areas; this fulfill[s]
 4                     the criteria for dissemination in time and space. He has also been
                       complaining of neck pain radiating to his back which is sounding
 5                     more like musculoskeletal type of pain, especially because it is
                       exacerbated by movement, but since we have not had the opportunity
 6                     to review the C-spine MRI, we can’t completely rule out the
                       possibility that his neck pain is secondary to an underlying C-spine
 7                     disease/abnormality. The blurry vision episodes of vertigo were
                       lasting less than 24 hours, they would not qualify as multiple
 8                     sclerosis symptoms.

 9                     AR 436-37.

10            Following a second appointment with Dr. Tankou,3 Plaintiff began injecting Copaxone4

11   on June 17, 2013. AR 422, 425. When Plaintiff saw Dr. Tankou on July 27, 2013, he was

12   experiencing a skin reaction (swelling and erythema) at the injection sites, particularly at the hips

13   and thighs. AR 425. Plaintiff continued to experience fatigue, bilateral numbness of the thumbs

14   and third and fourth fingers, and soreness in his lower extremities. AR 425. Dr. Tankou

15   reviewed Plaintiff’s November 2012 C-spine MRI and observed no clear area of demyelination.

16   AR 425. She encouraged Plaintiff to discontinue Vicodin and Soma, both of which had sedating

17   effects that could exacerbate Plaintiff’s fatigue. AR 427.

18            On October 29, 2013, orthopedist Woojae Kim, M.D., examined Plaintiff to evaluate

19   complaints of upper and lower back pain. AR 444-46. The physical examination was generally

20   normal except for tenderness to palpation in the bilateral thoracic paraspinal muscles. AR 445.

21   Magnetic resonance imaging of Plaintiff’s lumbar spine (October 2013) revealed a broad-based

22   disk protrusion with annular fissure and spur at L5-S1 with bilateral facet arthropathy probably

23   touching both L5 exiting roots; a 2-3 mm disk bulge with facet hypertrophy at L3-L4 and L4-L5;

24   and, trace facet joint effusions at L4-L-5 and L5-S1. AR 445-46, 449-50. Lumbar spine

25   ///

26   3
       Dr. Tankou prescribed physical therapy to address Plaintiff’s neck pain. AR 681. The administrative record
     includes no evidence that Plaintiff ever participated in physical therapy.
27   4
       Copaxone (Glatiramer injection) is injected subcutaneously to treat adults with various forms of multiple sclerosis.
     www.medlineplus.gov/druginfo/meds/a603016.html (accessed December 4, 2019). Copaxone is an
28   immunomodulator that stops the body from damaging its own nerve cells (myelin). Id.
                                                                 5
 1   imaging was unremarkable. AR 451-52. Dr. Kim administered trigger point injections to the

 2   thoracic paraspinous [sic] bilaterally and prescribed Baclofen5 to be taken as needed. AR 446.

 3           Dr. Kim again administered trigger point injections on November 12, 2013. AR 447-48.

 4   Although Plaintiff’s back pain had improved following the prior injections, the doctor remained

 5   concerned about Plaintiff’s neck pain. AR 448. He diagnosed cervical radiculopathy and

 6   bilateral trapezius myofascial pain. AR 448.

 7           Ophthalmologist Reginald Sampson, M.D., evaluated Plaintiff’s complaints of blurry

 8   vision in June 2014. AR 478-93. Plaintiff’s visual acuity was 20/25, and he had astigmatism.

 9   AR 479, 481. Dr. Sampson prescribed glasses. AR 481.

10           In the emergency department of Antelope Valley Hospital on October 14, 2014, Plaintiff

11   was treated for paranoia and agitation following an argument in which he threatened his wife.

12   AR 540. Emergency room medical personnel diagnosed depression and psychosis with mild

13   delusional disorder (paranoia). AR 541. He was discharged and returned home the same day.

14   AR 547.

15           In November 2014, Plaintiff returned to UCLA where he was treated by Andrew M.

16   Wilson, M.D. AR 681-83. Dr. Wilson noted that since Plaintiff’s last appointment in July 2013,

17   Plaintiff continued to experience fatigue and intermittent paresthesia but had no MS-like attacks.

18   AR 681. Plaintiff experienced blurred vision and difficulty swallowing in the mornings, which

19   improved as the day passed. AR 681. Plaintiff reported that he was hospitalized for a “mental

20   breakdown” after his wife left him, taking their three young children. AR 681. Magnetic
21   resonance imaging of Plaintiff’s brain, cervical spine and lumbar spine in October 2014 revealed

22   no new lesions. AR 681. Following a physical examination of Plaintiff, Dr. Wilson opined that

23   Plaintiff’s multiple sclerosis was stable. AR 682. He recommended that Plaintiff reduce his use

24   of Norco and Ambien as tolerated. AR 683.

25           Plaintiff received pain management services from Emmanuel Emenike, M.D., from

26   February through July 2015. AR 623-58. Dr. Emenike prescribed Norco and periodically
27   5
      “Baclofen acts on the spinal cord nerves and decreases the number and severity of muscle spasms caused by
     multiple sclerosis or spinal cord diseases. It also relieves pain and improves muscle movement.”
28   www.medlineplus.gov/druginfo/meds/a682530.html (accessed December 4, 2019).
                                                              6
 1   administered injections to relieve lumbar pain radiating to Plaintiff’s lower extremities. AR 23-

 2   58.

 3            Plaintiff did not keep his March 2015 appointment at UCLA. AR 684.

 4            The record includes notes concerning Plaintiff’s psychiatric treatment by Roy Del

 5   Rosario, M.D., from February 2015 to December 2016. AR 526-33, 670-71, 673-75. In an

 6   undated intake interview Plaintiff disclosed daily consumption of four alcoholic beverages. AR

 7   534. His psychiatric history included anxiety, depression, psychosis and schizophrenia. AR 534.

 8   Dr. Del Rosario noted appropriate grooming and observed no loss of thought processes, intact

 9   associations, thoughts within normal limits, full orientation, intact recent and remote memory,

10   impaired attention span and concentration, and anxious and depressed mood and affect. AR 535.

11   Dr. Del Rosario’s diagnosis is largely illegible except for his notation of a GAF score of 40.6 AR

12   536.

13            On June 10, 2015, Plaintiff was treated for a broken toe and injured foot at Palmdale

14   Regional Medical Center (PRMC). AR 556-61. Plaintiff experienced a tunneling of vision,

15   dropped a clay pot on his foot, recovered, then blacked out and fell into a fountain striking his

16   face. AR 556.

17            On July 26, 2015, Plaintiff was treated at PRMC for severe back pain following a sneeze.

18   AR 562-65. Emergency personnel diagnosed a possible herniated lumbar disc and prescribed

19   Motrin and Norco for pain. AR 564-65.

20            When Plaintiff saw Dr. Wilson in October 2015, he reported that his orthopedists were
21   considering surgery to address numbness and weakness of Plaintiff’s left leg, thought to be

22   caused by a pinched nerve. AR 684. Since his last appointment Plaintiff had experienced no MS-

23   like attacks such as change in vision, bowel/bladder disfunction or other extremity changes. AR

24   684. Plaintiff reported that stress from his divorce was disturbing his sleep, but he had family

25   support and a new girlfriend. AR 684. Dr. Wilson encouraged exercise to improve Plaintiff’s

26   6
       The Global Assessment of Functioning (GAF) scale is a rating from 0 to 100 and considers psychological, social,
     and occupational functioning on a hypothetical continuum of mental health-illness. Diagnostic and Statistical
27   Manual of Mental Disorders, 32-35 (4th ed. American Psychiatric Association 1994). A GAF of 31-40 corresponds
     to some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or
28   major impairment in several areas (e.g., stays in bed all day; no job, home or friends). Id.
                                                                 7
 1   quality of life and ease disease progression. AR 686. He also encouraged Plaintiff to minimize

 2   stress and adapt good coping mechanisms. AR 686.

 3          In December 2016, Firooz Amjadi, M.D., performed a C5-C6 anterior cervical

 4   decompression and instrumented fusion of Plaintiff’s spine at C5, C6 and C7. AR 594-95. The

 5   surgery eliminated Plaintiff’s left arm pain and resolved the radiating pain to the fingers of the

 6   right arm; however, Plaintiff still experienced some pain from the neck to the right elbow. AR

 7   594. By April 2017, Plaintiff’s right arm pain had resolved. AR 662.

 8          IV.     Standard of Review

 9          Pursuant to 42 U.S.C. §405(g), this court has the authority to review a decision by the

10   Commissioner denying a claimant disability benefits. “This court may set aside the

11   Commissioner’s denial of disability insurance benefits when the ALJ’s findings are based on

12   legal error or are not supported by substantial evidence in the record as a whole.” Tackett v.

13   Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999) (citations omitted). Substantial evidence is evidence

14   within the record that could lead a reasonable mind to accept a conclusion regarding disability

15   status. See Richardson v. Perales, 402 U.S. 389, 401 (1971). It is more than a scintilla, but less

16   than a preponderance. See Saelee v. Chater, 94 F.3d 520, 522 (9th Cir. 1996) (internal citation

17   omitted). When performing this analysis, the court must “consider the entire record as a whole

18   and may not affirm simply by isolating a specific quantum of supporting evidence.” Robbins v.

19   Social Security Admin., 466 F.3d 880, 882 (9th Cir. 2006) (citations and internal quotation marks

20   omitted).
21          If the evidence reasonably could support two conclusions, the court “may not substitute its

22   judgment for that of the Commissioner” and must affirm the decision. Jamerson v. Chater, 112

23   F.3d 1064, 1066 (9th Cir. 1997) (citation omitted). “[T]he court will not reverse an ALJ’s

24   decision for harmless error, which exists when it is clear from the record that the ALJ’s error was

25   inconsequential to the ultimate nondisability determination.” Tommasetti v. Astrue, 533 F.3d

26   1035, 1038 (9th Cir. 2008) (citations and internal quotation marks omitted).
27   ///

28   ///
                                                        8
 1          V.      The Disability Standard

 2                  To qualify for benefits under the Social Security Act, a plaintiff must
                    establish that he or she is unable to engage in substantial gainful
 3                  activity due to a medically determinable physical or mental
                    impairment that has lasted or can be expected to last for a continuous
 4                  period of not less than twelve months. 42 U.S.C. § 1382c(a)(3)(A).
                    An individual shall be considered to have a disability only if . . . his
 5                  physical or mental impairment or impairments are of such severity
                    that he is not only unable to do his previous work, but cannot,
 6                  considering his age, education, and work experience, engage in any
                    other kind of substantial gainful work which exists in the national
 7                  economy, regardless of whether such work exists in the immediate
                    area in which he lives, or whether a specific job vacancy exists for
 8                  him, or whether he would be hired if he applied for work.
 9                  42 U.S.C. §1382c(a)(3)(B).

10          To achieve uniformity in the decision-making process, the Commissioner has established

11   a sequential five-step process for evaluating a claimant’s alleged disability. 20 C.F.R. §§

12   416.920(a)-(f). The ALJ proceeds through the steps and stops upon reaching a dispositive finding

13   that the claimant is or is not disabled. 20 C.F.R. §§ 416.927, 416.929.

14          Specifically, the ALJ is required to determine: (1) whether a claimant engaged in

15   substantial gainful activity during the period of alleged disability, (2) whether the claimant had

16   medically determinable “severe impairments,” (3) whether these impairments meet or are

17   medically equivalent to one of the listed impairments set forth in 20 C.F.R. § 404, Subpart P,

18   Appendix 1, (4) whether the claimant retained the residual functional capacity (“RFC”) to

19   perform his past relevant work, and (5) whether the claimant had the ability to perform other jobs

20   existing in significant numbers at the national and regional level. 20 C.F.R. § 416.920(a)-(f).
21          VI.     Summary of the ALJ’s Decision

22          The Administrative Law Judge found that Plaintiff had not engaged in substantial gainful

23   activity since the alleged onset date of March 10, 2014. AR 12. His severe impairments

24   included: multiple sclerosis; cervical spine degenerative disk disease, status post fusion in

25   December 2016; lumbar spine degenerative disk disease; and, depression. AR 13. None of the

26   severe impairments met or medically equaled one of the listed impairments in 20 C.F.R. Part 404,
27   Subpart P, Appendix 1 (20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526). AR 13.

28   ///
                                                        9
 1          The ALJ concluded that Plaintiff had the residual functional capacity to perform light

 2   work as defined in 20 C.F.R. §§ 404.1567(b), except he could no more than occasionally operate

 3   hand controls with his bilateral upper extremities. AR 15. He could never climb ladders, ropes or

 4   scaffolds; occasionally stoop, kneel, crouch and crawl; and, frequently balance and climb ramps

 5   and stairs. AR 15. He could reach overhead no more often than occasionally. AR 15. Plaintiff

 6   should avoid concentrated exposure to extreme heat, extreme cold, unprotected heights and

 7   moving mechanical parts. AR 15. He was limited to simple, routine and repetitive tasks. AR 15.

 8          Plaintiff was unable to perform his past relevant work. AR 19. However, considering

 9   Plaintiff’s age, education, work experience and residual functional capacity jobs that he could

10   perform existed in significant numbers in the national economy. AR 20. Accordingly, the ALJ

11   found that Plaintiff was not disabled at any time from March 10, 2014, the alleged onset date,

12   through August 21, 2017, the date of the decision. AR 21.

13          VII.    Reliability of Plaintiff’s Testimony

14          Plaintiff contends that the ALJ erred in concluding that his testimony was inconsistent

15   with objective medical evidence in the record. The Commissioner responds that the ALJ

16   appropriately focused his analysis on the objective medical evidence, and not on Plaintiff’s

17   subjective allegations. Having reviewed the record as a whole, the Court agrees that Plaintiff’s

18   account of disabling pain and other symptoms was inconsistent with the objective medical

19   evidence of his symptoms and treatment.

20          An ALJ is responsible for determining credibility, resolving conflicts in medical
21   testimony and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995).

22   His or her findings of fact must be supported by “clear and convincing evidence.” Burrell v.

23   Colvin, 775 F.3d 1133, 1136-37 (9th Cir. 2014).

24          To determine whether the ALJ’s findings are supported by sufficient evidence a court

25   must consider the record as a whole, weighing both the evidence that supports the ALJ’s

26   determination and the evidence against it. Magallanes v. Bowen, 881 F.2d 747, 750 (9th Cir.
27   1989). “[A] federal court’s review of Social Security determinations is quite limited.” Brown-

28   Hunter v. Colvin, 806 F.3d 487, 492 (9th Cir. 2015). “For highly fact-intensive individualized
                                                      10
 1   determinations like a claimant’s entitlement to disability benefits, Congress places a premium

 2   upon agency expertise, and, for the sake of uniformity, it is usually better to minimize the

 3   opportunity for reviewing courts to substitute their discretion for that of the agency.” Id. (quoting

 4   Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1098 (9th Cir. 2014), quoting Consolo v.

 5   Fed. Mar. Comm’n, 383 U.S. 607, 621 (1966)) (internal quotation marks omitted). Federal courts

 6   should generally “’leave it to the ALJ to determine credibility, resolve conflicts in the testimony,

 7   and resolve ambiguities in the record.’” Brown-Hunter, 806 F.3d at 492 (quoting Treichler, 775

 8   F.3d at 1098).

 9          A claimant’s statements of pain or other symptoms are not conclusive evidence of a

10   physical or mental impairment or disability. 42 U.S.C. § 423(d)(5)(A); Soc. Sec. Rul. 16-3p.

11   “An ALJ cannot be required to believe every allegation of [disability], or else disability benefits

12   would be available for the asking, a result plainly contrary to the [Social Security Act].” Fair v.

13   Bowen, 885 F.2d 597, 603 (9th Cir. 1989).

14          Social Security Ruling 16-3p applies to disability applications heard by the agency on or

15   after March 28, 2016. Ruling 16-3p eliminated the use of the term “credibility” to emphasize that

16   subjective symptom evaluation is not “an examination of an individual’s character” but an

17   endeavor to “determine how symptoms limit ability to perform work-related activities.” S.S.R.

18   16-3p at 1-2.

19          An ALJ performs a two-step analysis to determine whether a claimant’s testimony

20   regarding subjective pain or symptoms is credible. See Garrison v. Colvin, 759 F.3d 995, 1014
21   (9th Cir. 2014); Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir. 1996); S.S.R 16-3p at 3. First, the

22   claimant must produce objective medical evidence of an impairment that could reasonably be

23   expected to produce some degree of the symptom or pain alleged. Garrison, 759 F.3d at 1014;

24   Smolen, 80 F.3d at 1281-1282. In this case, the first step is satisfied by the ALJ’s finding that

25   Plaintiff’s “medically determinable impairments could reasonably be expected to produce the

26   alleged symptoms.” AR 16. The ALJ did not find Plaintiff to be malingering.
27          If the claimant satisfies the first step and there is no evidence of malingering, the ALJ

28   must “evaluate the intensity and persistence of [the claimant’s] symptoms to determine the extent
                                                       11
 1   to which the symptoms limit an individual’s ability to perform work-related activities.” S.S.R.

 2   16-3p at 2. “[S]ome individuals may experience symptoms differently and may be limited by

 3   symptoms to a greater or lesser extent than other individuals with the same medical impairments,

 4   the same objective medical evidence and the same non-medical evidence.” S.S.R. 16-3p at 5. In

 5   reaching a conclusion, the ALJ must examine the record as a whole, including objective medical

 6   evidence; the claimant’s representations of the intensity, persistence and limiting effects of his

 7   symptoms; statements and other information from medical providers and other third parties; and,

 8   any other relevant evidence included in the individual’s administrative record. S.S.R. 16-3p at 5.

 9   “The determination or decision must contain specific reasons for the weight given to the

10   individual’s symptoms, be consistent with and supported by the evidence, and be clearly

11   articulated so the individual and any subsequent reviewer can assess how the adjudicator

12   evaluated the individual’s symptoms.” SSR 16-3p at *10.

13          Because a “claimant’s subjective statements may tell of greater limitations than can

14   medical evidence alone,” an “ALJ may not reject the claimant’s statements regarding her

15   limitations merely because they are not supported by objective evidence.” Tonapetyan v. Halter,

16   242 F.3d 1144, 1147-48 (2001) (quoting Fair, 885 F.2d at 602). See also Bunnell v. Sullivan, 947

17   F.2d 341, 345 (9th Cir. 1991) (holding that when there is evidence of an underlying medical

18   impairment, the ALJ may not discredit the claimant’s testimony regarding the severity of his

19   symptoms solely because they are unsupported by medical evidence). “Congress clearly meant

20   that so long as the pain is associated with a clinically demonstrated impairment, credible pain
21   testimony should contribute to a determination of disability.” Id. (internal quotation marks and

22   citations omitted).

23          However, the law does not require an ALJ simply to ignore inconsistencies between

24   objective medical evidence and a claimant’s testimony. “While subjective pain testimony cannot

25   be rejected on the sole ground that it is not fully corroborated by objective medical evidence, the

26   medical evidence is still a relevant factor in determining the severity of claimant’s pain and its
27   disabling effects.” Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001); SSR 16-3p (citing 20

28   C.F.R. § 404.1529(c)(2)). As part of his or her analysis of the record as a whole, an ALJ properly
                                                      12
 1   considers whether the objective medical evidence supports or is consistent with a claimant’s pain

 2   testimony. Id.; 20 C.F.R. §§ 404.1529(c)(4), 416.1529(c)(4) (symptoms are determined to

 3   diminish residual functional capacity only to the extent that the alleged functional limitations and

 4   restrictions “can reasonably be accepted as consistent with the objective medical evidence and

 5   other evidence”). The ALJ did so here, finding that Plaintiff’s “statements concerning the

 6   intensity, persistence and limiting effects of these symptoms are not entirely consistent with

 7   medical evidence and other evidence in the record for the reasons explained in this decision.” AR

 8   16.

 9          “[O]bjective medical evidence is a useful indicator to help make reasonable conclusions

10   about the intensity and persistence of symptoms, including the effects those symptoms may have

11   on the ability to perform work-related activities.” S.S.R. 16-3p at 6. Because objective medical

12   evidence may reveal the intensity, persistence and limiting effects of a claimant’s symptoms, an

13   ALJ must consider whether the symptoms reported by a claimant are consistent with medical

14   signs and laboratory findings of record. Id. For example, “reduced joint motion, muscle spasm,

15   sensory deficit, and motor disruption illustrate findings that may result from, or be associated

16   with, pain.” Id. Conversely, records indicating that a claimant has no muscle wasting bely a

17   claimant’s representation that he or she has been unable to walk no more than a few steps per day.

18   Id.

19          Here, the ALJ began his analysis by contrasting Plaintiff’s claims that he was unable to

20   perform any work activity with objective medical records documenting Plaintiff’s symptoms,
21   diagnoses and treatment; the progression of Plaintiff’s multiple sclerosis; and, Plaintiff’s failure to

22   comply with his neurologists’ instructions for follow-up appointments:

23                  In terms of the claimant’s alleged physical symptoms, the record
                    reflects that he was referred to a neurologist in January 2013 for back
24                  pain, blurry vision, intermittent numbness in the right fingers and
                    migraine headaches a few times per month. Consequently, he was
25                  diagnosed with multiple sclerosis and decided to start treatment with
                    injectable copaxone. Following an appointment in August 2013 at
26                  which he was instructed to return in three months, he did not return
                    for follow-up until November 2014, at which time he reported having
27                  no multiple sclerosis-like attacks but continued to have fatigue and
                    intermittent paresthesia. In addition, MRI scans of the brain, cervical
28                  spine and lumbar spine in October 2014 had shown no new lesions.
                                                         13
 1                    The examining neurologist instructed him to follow up in four
                      months, but he did not show to his March 2015 appointment and
 2                    returned in October 2015, at which time he stated he had been doing
                      pretty well on the copaxone injections, had not had any multiple
 3                    sclerosis-like attacks, and his strength had dramatically improved
                      over the past month. Indeed, examination noted intact sensation,
 4                    intact gait with good arm swing and steady turn, and negative
                      Romberg test. Notably the record is devoid of further records.
 5
                      AR 16 (citations to record omitted).
 6
     As summarized in the Factual Background above, the ALJ’s account of Plaintiff’s treatment was
 7
     accurate. In his testimony, Plaintiff dismissed his failure to continue regular treatment claiming
 8
     that the UCLA specialists were three hours from his home and he was unable to find a neurologist
 9
     nearby.7 AR 67, 74.
10
             The ALJ next considered the medical evidence relating to the degenerative disk disease of
11
     Plaintiff’s cervical spine. AR 16-17. Because of Plaintiff’s severe pain, bilateral arm
12
     radiculopathy and weakness, cervical degeneration and stenosis, Plaintiff’s underwent cervical
13
     fusion in December 2016. AR 16. By April 2017, Plaintiff told his surgeon that his pain had
14
     improved 60 percent in the left arm, 50 percent in the right arm, and 60 to 80 percent in his neck,
15
     although he still experienced some triggering in his right hand. AR 16-17. Subsequent imaging
16
     indicated that the fusion was progressing well with good positioning of hardware and only mild
17
     degeneration. AR 17. At the same time, examination, testing and imaging indicated that
18
     Plaintiff’s lumbar spine was stable and did not preclude Plaintiff’s performing light work. AR 17.
19
             Plaintiff’s initial mental health evaluation was within normal limits except for impaired
20
     attention span and concentration, and subsequent evaluations were unremarkable. AR 17. The
21
     ALJ acknowledged Plaintiff’s acute mental health crisis which required emergency room
22
     treatment in October 2014 after Plaintiff threatened his wife in the course of a marital argument.
23
     AR 17. Emergency room personnel treated Plaintiff and released him the same day.8 AR 547.
24
     7
       Nothing in the record addresses Plaintiff’s failure to return to his initial neurologist, Dr. Shanmugam, who had
25   referred him to UCLA for consultation and whose office was located significantly closer to Plaintiff’s home.
     8
       Notably, in November 2014, Plaintiff represented to Dr. Wilson that he had a “mental breakdown” requiring
26   hospitalization after his wife left him. AR 681. Emergency room records indicate that Mrs. McMillen brought
     Plaintiff to the emergency room and explained the circumstances of his agitation and inappropriate behavior. AR
27   545. She later took him home. AR 546. The record neither documents any other hospitalization for mental health
     treatment, nor provides any further details of Mrs. McMillen’s decision to leave the family home with the family’s
28   three young children.
                                                               14
 1   The ALJ concluded that Plaintiff’s depression was adequately addressed in Plaintiff’s residual

 2   functional capacity, which limited him to simple work. AR 17.

 3           Finally, the ALJ considered how little treatment Plaintiff had sought and received in

 4   contrast to the severe impairments he alleged. AR 17. Although the medical records indicated

 5   that Plaintiff experienced some side effects in the course of his treatment, he testified at the

 6   hearing that he was then only experiencing drowsiness.9 AR 17. In addition to the repeated

 7   objective reports that Plaintiff’s condition was stable, the ALJ noted that the Plaintiff’s

 8   medications and dosages had changed little from 2012 to 2017. AR 17. The ALJ wrote:

 9                    If his impairments were so severe that he is unable to work as he
                      alleges, I would expect that he would seek additional treatment,
10                    However, the record contains scant evidence of any such care.
                      Indeed, as noted above, his medical records show large, unexplained
11                    gaps in treatment. These appear to be inconsistent with the
                      allegations of severe, painful, and debilitating conditions. In sum,
12                    his treatment history is inconsistent with an alleged inability to
                      perform all work activity.
13
                      AR 17-18.
14
             In assessing a claimant’s credibility, an ALJ may properly rely on “unexplained or
15
     inadequately explained failure to seek treatment or follow a prescribed course of treatment.”
16
     Molina v. Astrue, 674 F.3d 1104, 1113 (9th Cir. 2012). A claimant’s failure to assert a good
17
     reason for not seeking treatment or for failing to follow a prescribed course of treatment or an
18
     ALJ’s finding that the proffered reason is not credible, cast doubt on the sincerity of the
19
     claimant’s testimony. Fair, 885 F.2d at 603. “[I]f the frequency or extent of the treatment sought
20
     by an individual is not comparable with the degree of the individual’s subjective complaints, or if
21
     the individual fails to follow prescribed treatment that may improve symptoms, we may find the
22
     alleged intensity and persistence of an individual’s symptoms are inconsistent with the overall
23
     evidence of record.” SSR 16-3p at 9.
24
             Finally, the ALJ examined evidence documenting Plaintiff’s ability to perform his own
25
     personal care, prepare his daily meals, take out the trash, drive locally, handle finances, attend his
26
     9
       The ALJ did not acknowledge the recommendations of Dr. Tankou and Dr. Wilson that Plaintiff reduce or stop
27   taking pain medications with sedating effect. AR 427, 683. Nor did he consider Dr. Orth’s comment concerning
     Plaintiff’s opiate dependency or Plaintiff’s disclosure to Dr. Del Rosario that, in addition to his prescription
28   medications, he was consuming four alcoholic drinks daily. AR 57, 534.
                                                               15
 1   children’s sporting events, socialize with friends and family, and care for his pets and children

 2   with his wife’s help. AR 18. Finding that Plaintiff engaged in reasonably normal activities, the

 3   ALJ observed, “While activities of daily living do not prove the claimant’s ability to perform

 4   work activity, neither do they support his allegations of disabling pain and depression, and lack of

 5   ability to perform work activity.” AR 18

 6          Plaintiff’s failure to comply with medical treatment and recommendations, discontinuance

 7   of treatment with a neurologist. and evidence of his ability to provide his own personal care and

 8   engage in a wide range of activities undermine his allegations of total disability. See S.S.R. 16-3p

 9   at 7-9. As is always the case in an appeal of the Commissioner’s denial of disability benefits,

10   Plaintiff would construe the evidence differently than the ALJ. Nonetheless, the hearing decision

11   sets forth sufficient evidence in the record to support the ALJ’s determination that Plaintiff’s

12   representations to the agency were not fully consistent with the medical evidence of record. The

13   Court therefore will not second guess the ALJ’s assessment of Plaintiff’s credibility.

14          VIII. No Further Development of the Record Was Required

15          Based on neurologist Dr. Orth’s testimony that the record was insufficient for him to form

16   a medical opinion of Plaintiff’s residual functional capacity, Plaintiff contends that the ALJ

17   should have further developed the record by securing a consultative examination by a neurologist

18   as Dr. Orth suggested. The Commissioner counters that sufficient evidence was included in the

19   record to determine disability and that evidence was neither ambiguous or unclear.

20                  A. Neurological Expert Testimony
21          The Court interprets Dr. Orth’s testimony differently than Plaintiff. In the portion of

22   testimony cited by Plaintiff, Dr. Orth noted Plaintiff’s lack of neurological treatment after his

23   2015 appointment at UCLA and indicated that he could not analyze progression of Plaintiff’s

24   multiple sclerosis without the records of periodic neurological examinations and testing:

25                  Q     So, doctor, were you able to review up through about 27 F
                    [AR 680-86] in the file?
26
                    A       I was, your honor.
27
                    Q      Okay. And is that sufficient for you to have formed medical
28                  opinions within your area of specialty?
                                                      16
 1                  A      Not really, your honor. I mean, I’m missing the – the last
                    records I have from UCLA are back in October of 2015.
 2
                    Q        Uh-huh.
 3
                    A       I have no – did he have any – in October of 2015 there was a
 4                  repeat brain and [inaudible] scan which showed no additional
                    findings regarding his MS. So, I have no additional MRI findings in
 5                  [inaudible] since October of [inaudible] show any progression. And
                    I don’t have the neurologic evaluation by the UCLA staff since
 6                  October of ‘15 that show progression for his symptoms. In October
                    of ‘15 his neurologic examination was unchanged . . . . .
 7
                    AR 46-47.
 8
            In addition, at the close of the doctor’s testimony, Plaintiff’s attorney asked Dr. Orth
 9
     whether he would recommend a “consultative examination” for the claimant and if so, by what
10
     specialty. AR 56. Dr. Orth replied, “He should go back to UCLA neurology and let them do a
11
     repeat [inaudible] it’s my understanding the last time he was seen by them was 2015.” AR 56.
12
     The attorney then repeated Plaintiff’s claim that he lived in a remote area, and again asked Dr.
13
     Orth to what type of consultative expert “we” should send Plaintiff. AR 56. Dr Orth replied:
14
                    A      Oh, I recommend a neurology examination because what we
15                  are concerned about is MS, okay? He’s not disabled on the basis
                    [inaudible] –
16
                    Q        All right.
17
                    A       --cervical or lumbar spine. So, the only way claimant can
18                  obtain disability is based on his MS, and we don’t have that in the
                    exhibits, the last two years. So he needs a neurologist [inaudible].
19                  He also has developed a dependency on opiates in the last four years,
                    so that’s another factor [inaudible].
20
                    AR 57.
21
     Plaintiff’s attorney continued to press Dr. Orth for an opinion that Plaintiff’s impairments
22
     rendered him disabled. Dr. Orth repeated that Plaintiff’s cervical and lumbar spine impairments
23
     did not render him unable to perform work, and that further neurological evaluation would be
24
     necessary to establish impairment from multiple sclerosis. AR 57-58.
25
                    B. Plaintiff’s Motion for a Consultative Examination
26
            The ALJ also interpreted Dr. Orth’s testimony as indicating the need for regular treatment
27
     to observe the progression of Plaintiff’s multiple sclerosis symptoms. At the end of the
28
                                                       17
 1    administrative hearing, Plaintiff’s attorney requested a consultative examination arguing that

 2    Plaintiff had not seen a neurologist since 2015 because he lived three hours from UCLA and that

 3    Dr. Orth was unable to render an opinion on Plaintiff’s residual functional capacity without an

 4    updated examination. AR 90. The ALJ denied the motion:

 5                   I’m not going to order that. There’s a few reasons for it. The
                     remoteness doesn’t fly with me because all the treatment is 50 miles
 6                   from his home anyway. It is only two hours to metro Los Angeles,
                     less to the San Fernando Valley . . . the remoteness doesn’t work on
 7                   the lack of medical treatment, particularly where the treating
                     physicians are all 50 miles from the claimant’s house anyway . . .
 8                   There’s simply a lack of treatment . . . And technically the doctor
                     said there was no treating physician exam. So, at this point, you
 9                   know, without the treatment it is what it is and I don’t see the
                     reason for it. You know, Mr. McMillen’s going to other types of
10                   doctors, so that’s not – and I’ll note for the record that even in the
                     2015 that you’re citing me to, he didn’t go for a full year. He missed
11                   the six month’s follow-up and then there was no change over that
                     time, so I did note that in those UCLA records. So, it’s not even like
12                   he was engaging in a lot of neurological treatment anyway, and the
                     conclusion was that the issues were orthopedic, okay? So we’re not
13                   going to do a CE . . . at this late date I don’t see the value of a CE
                     given that there’s no – there’s been no subsequent treatment, doesn’t
14                   tell us anything without the treatment notes.
15                   AR 90-91 (emphasis added).
16                   C,     Legal Standard

17           A claimant generally bears the burden of proving his or her entitlement to disability

18    benefits. Mayes v. Massanari, 276 F.3d 453, 459 (9th Cir. 2001); 20 C.F.R § 404.1512(c). But

19    Social Security hearings are not adversarial proceedings. DeLorme v. Sullivan, 924 F.2d 841, 849

20    (9th Cir. 1991). Whether or not the claimant is represented by counsel, the ALJ “must inform
21    himself about the facts relevant to his decision.” Heckler v. Campbell, 461 U.S. 458, 471 n. 1

22    (1983). “The ALJ has a special duty to fully and fairly develop the record and to assure that the

23    claimant’s interests are considered.” Brown v. Heckler, 713 F.2d 441, 443 (9th Cir. 1983).

24    Accord Tonapetyan, 242 F.3d at 1150; Smolen, 80 F.3d at 1288. However, the ALJ’s obligation

25    to obtain additional evidence is triggered only when the evidence from the treating medical

26    source is ambiguous or inadequate to evaluate the evidence of the claimant's disability. Thomas
27    v. Barnhart, 278 F.3d 947, 958 (9th Cir. 2002); Tonapetyan, 242 F.3d at 1150.

28   ///
                                                       18
 1          In this case, the evidence is inadequate only because Plaintiff completely stopped seeing a

 2   neurologist after the October 2015 appointment at UCLA. As discussed in the factual statement

 3   above, Plaintiff experienced substantial pain relief following successful orthopedic surgery to

 4   fuse his cervical spine. Dr. Orth opined that following surgery Plaintiff no longer experienced the

 5   pain and disfunction of his upper extremities that had led to the discovery of Dawson’s fingers

 6   and apparent demyelination diagnosed as multiple sclerosis. In fact, Plaintiff discontinued

 7   treatment claiming that UCLA was too far to travel but did not explain why he did not return to

 8   Dr. Shanmugam, the neurologist who had referred him to UCLA for resolution of incongruities

 9   between Plaintiff’s physical symptoms and the typical symptoms of multiple sclerosis. In the

10   absence of continued treatment, there was no evidence of any functional impairment attributable

11   to multiple sclerosis nor any documented basis by which Dr. Orth could confirm the multiple

12   sclerosis diagnosis and evaluate the progression of the disease.

13          “The claimant bears the burden of proving steps one through four, consistent with the

14   general rule that ‘[a]t all times, the burden is on the claimant to establish his entitlement to

15   disability insurance benefits.’” Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007) (quoting

16   Tidwell v. Apfel, 161 F.3d 599, 601 (9th Cir. 1998)). To determine whether a claimant has carried

17   his burden of proof, the ALJ must evaluate the evidence “with due consideration for credibility,

18   motivation, and medical evidence of impairment.” Gray v. Matthews, 421 F.Supp. 364, 367

19   (N.D.Cal. 1976) (quoting Dibble v. Finch, 316 F.Supp 1304, 1309 (W.D. Pa 1970)). When an

20   ALJ has “acted in accordance with his responsibility to determine the credibility of medical
21   evidence” and given specific and legitimate reasons for his determination, he did not err in failing

22   to secure additional medical evidence. Thomas, 278 F.3d at 958. When the ALJ finds support in

23   the record adequate to determine the claimant’s disability, she is not required to secure an

24   additional or consultative opinion. Bayliss v. Barnhart, 427 F.3d 1211, 1217 (9th Cir. 2005).

25          IX.     Sufficient Evidence Supported the ALJ’s Determination

26          Plaintiff contends that the determination of Plaintiff’s residual functional capacity was not
27   supported by sufficient evidence. The Commissioner disagrees. After carefully reviewing the

28   ///
                                                        19
 1   administrative record and the ALJ’s analysis, the Court concludes that substantial evidence

 2   supported the ALJ’s determination of Plaintiff’s residual functional capacity.

 3                    A.       Medical Opinions

 4                             1. Agency Physicians

 5           On initial review, Robert Hughes, M.D., opined that Plaintiff could occasionally lift

 6   twenty pounds and frequently lift ten pounds; stand or walk about six hours in an eight-hour work

 7   day; and, sit about six hours in an eight-hour work day. AR 99. Plaintiff could frequently climb

 8   ramps and stairs, balance, stoop, kneel, crouch and crawl, but never climb ropes, ladders or

 9   scaffolds. AR 99. He had no manipulative, visual or communicative limitations. AR 99-100.

10   Plaintiff had no environmental limitations except to avoid concentrated exposure to heat and cold

11   and avoid all exposure to hazards. AR 100. On reconsideration, E. Christian, M.D., agreed. AR

12   111-12.

13                             2.       Medical Source Statement: Primary Care

14                                      a. Disability Impairment Questionnaire

15           In a disability impairment questionnaire dated August 12, 2015, Dr. Kumar indicated that

16   Plaintiff’s diagnoses included multiple sclerosis, lower back pain, cervical spine pain and left leg

17   osteo arthritis. AR 509. Multiple sclerosis caused numbness, weakness and constant pain in the

18   arms, hands, legs, feet, back and neck, which were not controlled by medication. AR 510.

19   Plaintiff’s medications included Nucynta,10 Norco,11 Oxycontin,12 Ativan13 and Zanaflex.14 AR

20   510.
21   ///

22
     10
        Nucynta (Tapentadol) is an opiate drug used to treat moderate to severe acute pain.
23   www.medlineplus.gov/druginfo/meds/a610006.html (accessed December 4, 2019).
     11
        Norco (Acetaminophen and Hydrocodone) is a combination drug prescribed to relieve moderate to severe pain.
24   www.medlineplus.gov/druginfo/meds/a601006.html (accessed December 4, 2019).
     12
        Oxycontin (Oxycodone) is an opiate drug prescribed to treat moderate to severe pain.
25   www.medlineplus.gov/druginfo/meds/a682132.html (accessed December 4, 2019).
     13
        Ativan (Lorazepam) is a benzodiazepine prescribed to relieve anxiety.
26   www.medlineplus.gov/druginfo/meds/a682053.html (accessed December 4, 2019).
     14
        Zanaflex (Tizanidine) is a skeletal muscle relaxant prescribed to relieve the spasms and increased muscle tone
27   cause by multiple sclerosis. www.medlineplus.gov/druginfo/meds/a601121.html (accessed December 4, 2019).

28
                                                               20
 1          Dr. Kumar opined that Plaintiff could sit about two hours and stand or walk about one

 2   hour in an eight-hour workday. AR 511. When sitting, Plaintiff needed to get up for thirty

 3   minutes every thirty minutes. AR 511. Plaintiff did not need to elevate his legs. AR 511.

 4   Plaintiff could occasionally lift from zero to twenty pounds. AR 511. Plaintiff should never or

 5   rarely perform reaching, handling or fingering. AR 512. He should not participate in a

 6   competitive work environment because he “can strain himself with any wrong movement.” AR

 7   512. Plaintiff would frequently experience pain in the course of a normal work day and would

 8   likely need to rest for 30 to 60 minutes every 30 to 50 minutes. AR 512. His symptoms would be

 9   intensified by his anxiety. AR 513. Plaintiff would likely miss more than three days of work

10   monthly. AR 513.

11                                b. Prescription Blank Statement

12          On July 17, 2015, Dr. Kumar wrote on a prescription blank bearing Plaintiff’s name:

13   “This patient is currently diagnosed with MS, Anxiety, Depression and is Completely Disabled.”

14   AR 668.

15                                c. “To Whom It May Concern”

16          On March 3, 2017, Dr. Kumar issued a letter addressed “To Whom It May Concern,”

17   which read:

18                 My patient has a diagnosis of MS and relevant conditions that are
                   severe, Osteoarthritis, Lumbar and Cervical pain. He underwent
19                 surgery on December 15, 2016 of his Cervical Spine. He is
                   permanently and totally disabled.
20
                   Due to his current medical conditions/disabilities he is to avoid
21                 continuous sitting, standing or walking as it may increase his
                   symptoms and worsen his condition.
22
                   It is also medically necessary for him to avoid stressful situations as
23                 it may cause a relapse or worsening of his MS conditions. Emotional
                   factors such as anxiety can contribute to the severity of his symptoms
24                 and functional limitations.
25                 In my opinion Mr. McMillen is totally and permanently disabled due
                   to physical impairment. MS is a progressive neurological disorder.
26                 My expectation is that he will continue to decline in function over
                   time.
27
                   AR 677.
28
                                                      21
 1                                         d.       Summary Impairment Questionnaire15

 2              The record includes a summary impairment questionnaire prepared by Plaintiff’s counsel

 3   and completed by Dr. Kumar on August 4, 2017. AR 39-40. Dr Kumar began treating Plaintiff

 4   in November 2012 and saw Plaintiff monthly. AR 39. Plaintiff’s diagnoses included multiple

 5   sclerosis, lower back fusion, low back pain and cervical fusion. AR 39. In an eight-hour work

 6   day, Plaintiff could sit, stand or walk less than one hour. AR 40. While sitting, Plaintiff should

 7   elevate his legs to waist level two to three times daily. AR 40. He could never or rarely reach,

 8   handle, finger or lift any weight. AR 40. As a result of his impairments, Plaintiff was likely to

 9   miss work more than three times per month. AR 40.

10                                3.       Medical Source Statement: Psychology

11              On October 27, 2017, while Plaintiff’s appeal was pending before the Appeals Council,

12   Plaintiff’s treating psychologist LaRae C. Neal, Ph.D., completed a mental impairment

13   questionnaire. AR 28-32. Dr. Neal had been treating Plaintiff since August 11, 2017.16 AR 32.

14              Plaintiff’s symptoms included depressed mood, hostility or irritability, anxiety due to

15   condition, intrusive recollections of a traumatic experience, anhedonia/pervasive loss of interest,

16   decreased energy, motor tension, social withdrawal or isolation and sleep disturbance due to

17   constant pain. AR 29. Dr. Neal diagnosed multiple sclerosis, anxiety due to multiple sclerosis

18   and major depression-severe. AR 28. She wrote:

19                       Client[‘]s symptoms are severe and unmanageable, and interfere with
                         [client’s] social, occupational and physical functioning[.] Based on
20                       psychological testing, client’s scores were in the severe category[.]
                         Reports constant pain which increases his negative mental status.
21                       H[e]ightened levels of anxiety & severe depression.
22                       AR 28.
23              In Dr. Neal’s opinion, Plaintiff had no or mild limitations in getting along with co-workers

24   or peers without distracting them and adhering to basic standards of neatness. AR 31. Plaintiff

25   had moderate impairments in carrying out simple one-to-two step instructions; sustaining

26   ordinary routine without supervision; working in coordination with or near others without being
27
     15
          The ALJ ruled that this opinion was inadmissible since it was not proffered until the hearing. AR 45.
28   16
          No treatment notes from Dr. Neal appear in the administrative record.
                                                                  22
 1   distracted; interacting appropriately with the public; and, maintaining socially appropriate

 2   behavior. AR 31. He had moderate-to-marked impairment in remembering locations and work-

 3   like procedures; understanding and remembering one-to-two step instructions; making simple

 4   work-related decisions; accepting instructions and responding appropriately to criticism from

 5   supervisors; being aware of hazards and taking appropriate precautions; and, making plans

 6   independently. AR 31. Plaintiff had marked impairment in understanding and remembering

 7   detailed instructions; carrying out detailed instructions; performing activities within a schedule

 8   and being consistently punctual; completing a work day without interruption from psychological

 9   symptoms; performing at consistent pace without rest periods of unreasonable length or

10   frequency; asking simple questions or requesting assistance; responding appropriately to

11   workplace changes; traveling to unfamiliar places or using public transportation; and, setting

12   realistic goals. AR 31. On some days, Plaintiff experienced extreme anxiety and irritability due

13   to physical impairments such as getting out of bed, standing or sitting. AR 32. Due to his

14   impairments and treatment, Plaintiff was likely to be absent from work more than three times per

15   month. AR 32.

16                          4.      Medical Source Statement: Psychiatry

17          Dr. Del Rosario diagnosed Plaintiff with major depression. AR 521. Symptoms included

18   depressed mood, persistent or generalized anxiety, feelings of guilt or worthlessness, hostility or

19   irritability, obsessions, difficulty thinking or concentrating, easy distractibility, poor immediate

20   memory, recurrent panic attacks, anhedonia/pervasive loss of interest, motor tension, appetite
21   disturbances/weight change, decreased energy, psychomotor retardation, social withdrawal or

22   isolation, and sleep disturbances. AR 522. Plaintiff’s psychiatric conditions exacerbated his neck

23   and back pain. AR 523. Episodes of decompensation or deterioration in a work setting would

24   result in serious mood instability. AR 523. Plaintiff was likely to miss work more than three

25   times monthly. AR 525.

26          In Dr. Del Rosario’s opinion, Plaintiff had moderate-to-marked limitations in carrying out
27   simple one or two step instructions; interacting appropriately with the public; maintaining socially

28   appropriate behavior; adhering to basic standards of neatness, travel to unfamiliar locations or
                                                      23
 1   using public transportation; and, making plans independently. AR 524. Plaintiff had marked

 2   limitation in remembering locations and work-like procedures; understanding and remembering

 3   one or two step or detailed instructions; carrying out detailed instructions; maintaining attention

 4   and concentration for prolonged periods; performing activities within a schedule and being

 5   punctual; sustaining ordinary routine without supervision; working in coordination with or near

 6   others without being distracted by them; making simple work-related decisions; completing a

 7   work day without interruptions from psychological symptoms; performing at a consistent pace

 8   without rest periods of unreasonable length or frequency; asking simple questions or requesting

 9   assistance; accepting instructions and responding appropriately to criticism from supervisors;

10   getting along with co-workers or peers without distracting them; responding appropriately to

11   workplace changes; being aware of hazards and taking appropriate precautions; and, setting

12   realistic goals. AR 524.

13                          5.      Medical Source Statement: Ophthalmology

14          Dr. Sampson reported that Plaintiff had uncorrected distance vision of 20/25 bilaterally

15   and required annual monitoring. AR 502-03.

16                          6.      Expert Testimony: Neurology

17          Neurologist O. Gerald Orth testified at the hearing as a medical expert. AR 45-58. He

18   had reviewed Plaintiff’s medical records through October 2015. AR 46. Although significant

19   portions of his testimony were inaudible, the ALJ summarized the doctor’s initial testimony as

20   indicating that no change in Plaintiff’s neurologic exams or symptoms occurred after October
21   2015. AR 48. The resolution of Plaintiff’s symptoms following cervical spine fusion indicated

22   that orthopedic impairments, not multiple sclerosis, caused Plaintiff’s symptoms. AR 48-49. Dr.

23   Orth opined that Plaintiff was not disabled (1) based on the orthopedic problems in his cervical

24   and lumbar spine and, (2) in the absence of neurological testing to confirm his multiple sclerosis

25   diagnosis. AR 57.

26          Dr. Orth declined to opine further on Plaintiff’s functional limitations since Plaintiff’s
27   medical records did not clearly articulate the findings of a physical examination or establish a

28   need for the cervical fusion. AR 55. In addition, Plaintiff had not sought further neurologic
                                                     24
 1   treatment following his November 2015 appointment at UCLA, preventing Dr. Orth from

 2   confirming the diagnosis and evaluating the progression of the disease. AR 46-47.

 3                  B.      Determining Residual Functional Capacity

 4          “Residual functional capacity is an assessment of an individual’s ability to do sustained

 5   work-related physical and mental activities in a work setting on a regular and continuing basis.”

 6   SSR 96-8p. The residual functional capacity assessment considers only functional limitations and

 7   restrictions which result from an individual’s medically determinable impairment or combination

 8   of impairments. SSR 96-8p.

 9          A determination of residual functional capacity is not a medical opinion, but a legal

10   decision that is expressly reserved for the Commissioner. See 20 C.F.R. §§ 404.1527(d)(2) (RFC

11   is not a medical opinion), 404.1546(c) (identifying the ALJ as responsible for determining RFC).

12   “[I]t is the responsibility of the ALJ, not the claimant’s physician, to determine residual

13   functional capacity.” Vertigan v. Halter, 260 F.3d 1044, 1049 (9th Cir. 2001). In doing so the

14   ALJ must determine credibility, resolve conflicts in medical testimony and resolve evidentiary

15   ambiguities. Andrews, 53 F.3d at 1039-40.

16          “In determining a claimant's RFC, an ALJ must consider all relevant evidence in the

17   record such as medical records, lay evidence and the effects of symptoms, including pain, that are

18   reasonably attributed to a medically determinable impairment.” Robbins, 466 F.3d at 883. See

19   also 20 C.F.R. § 404.1545(a)(3) (residual functional capacity determined based on all relevant

20   medical and other evidence). “The ALJ can meet this burden by setting out a detailed and
21   thorough summary of the facts and conflicting evidence, stating his interpretation thereof, and

22   making findings.” Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989) (quoting Cotton v.

23   Bowen, 799 F.2d 1403, 1408 (9th Cir. 1986)).

24          The opinions of treating physicians, examining physicians, and non-examining physicians

25   are entitled to varying weight in residual functional capacity determinations. Lester v. Chater, 81

26   F.3d 821, 830 (9th Cir. 1995). Ordinarily, more weight is given to the opinion of a treating
27   professional, who has a greater opportunity to know and observe the patient as an individual. Id.;

28   Smolen v. Chater, 80 F.3d 1273, 1285 (9th Cir. 1996). The opinion of an examining physician is,
                                                     25
 1   in turn, entitled to greater weight than the opinion of a non-examining physician. Pitzer v.

 2   Sullivan, 908 F.2d 502, 506 (9th Cir. 1990). An ALJ may reject an uncontradicted opinion of a

 3   treating or examining medical professional only for “clear and convincing” reasons. Lester, 81

 4   F.3d at 831. In contrast, a contradicted opinion of a treating professional may be rejected for

 5   “specific and legitimate” reasons. Id. at 830. However, the opinions of a treating or examining

 6   physician are “not necessarily conclusive as to either the physical condition or the ultimate issue

 7   of disability.” Morgan v. Comm'r of Soc. Sec. Admin., 169 F.3d 595, 600 (9th Cir. 1999).

 8                  C.      The ALJ Properly Analyzed Evidence in the Record as a Whole

 9           “[A]n ALJ is responsible for determining credibility and resolving conflicts in medical

10   testimony.” Magallanes, 881 F.2d at 750. An ALJ may choose to give more weight to opinions

11   that are more consistent with the evidence in the record. 20 C.F.R. §§ 404.1527(c)(4) (“the more

12   consistent an opinion is with the record as a whole, the more weight we will give to that

13   opinion”).

14          The ALJ’s analysis began at step three when the ALJ considered whether Plaintiff’s

15   alleged physical impairments met or equaled a listed impairment (see 20 C.F.R. Part 404, Subpart

16   P, Appendix 1 (20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526)). AR 13. The ALJ briefly

17   indicated that objective medical evidence did not establish that any alleged physical impairment

18   met any condition listed in Appendix 1. AR 13-14.

19          The ALJ’s discussion of Plaintiff’s mental impairments was longer since the ALJ

20   carefully considered each component of Listing 12.04, which addresses depressive, bipolar and
21   related disorders. AR 14. The ALJ gave little weight to Dr. Del Rosario’s opinion that Plaintiff

22   “had marked limitations in his ability to perform virtually all mental activities.” AR 14. He

23   found the opinion brief and conclusory with few clinical findings to support it. AR 14. In fact,

24   records of Dr. Del Rosario’s treatment of Plaintiff largely showed normal mental status reports.

25   AR 24. In contrast, the ALJ discussed in detail Plaintiff’s own representation of his abilities and

26   limitations and concluded that Plaintiff had moderate limitations in understanding, remembering
27   or applying information; mild limitations in interacting with others; moderate limitations of

28   ///
                                                       26
 1   concentration, persistence and pace; and, mild limitations in adapting and managing himself. AR

 2   14-15.

 3            Moving on to analyze evidence of Plaintiff’s residual functional capacity at step four, the

 4   ALJ found that Plaintiff’s testimony regarding his symptoms was not fully consistent with the

 5   objective medical records. AR 15-18. See full discussion in Issue VII above.

 6            The ALJ gave great weight to the opinions of the state agency physicians that Plaintiff

 7   was able to perform a full range of light work with postural and environmental limitations. AR

 8   18. “However, based on evidence received at the hearing level, which the consultants did not

 9   have the opportunity to review,” the ALJ found Plaintiff to have greater limitation in some

10   postural and manipulative activities than would have been apparent to the agency physicians. AR

11   18.

12            The ALJ gave some weight to Dr. Kumar’s opinion that Plaintiff could lift and carry up to

13   twenty pounds, but little weight to the opinion that Plaintiff could only stand or walk one hour

14   and sit two hours in an eight-hour work day, and was unable to use his hands and arms. AR 18.

15   “The extreme limitations [we]re not supported by the doctor’s treatment records, which do not

16   document significant clinical abnormalities and show that [Dr. Kumar] only instructed [Plaintiff]

17   to take medications for back pain.” AR 18. Further, the ALJ rejected Dr. Kumar’s March and

18   July 2015 opinions to the extent that each concluded that Plaintiff was completely disabled, a

19   determination reserved to the Commissioner (20 C.F.R. § 404.1527(e)). AR 18.

20            Returning to his step-two analysis of Dr. Del Rosario’s psychiatric opinion, the ALJ
21   repeated his determination to give little weight to the psychiatrist’s opinion that Plaintiff had

22   marked limitation in his ability to perform nearly all mental activities. AR 19. Nonetheless, in

23   light of Plaintiff’s subjective complaints, his having pursued psychiatric help and his use of

24   psychotropic medications, the ALJ concluded that Plaintiff was limited to performing simple

25   work. AR 19.

26            “[A]n ALJ is responsible for determining credibility and resolving conflicts in medical
27   testimony.” Magallanes, 881 F.2d at 750. He properly determines the weight to be given each

28   medical opinion by considering the evidence in the record as the ALJ did here. 20 C.F.R. §
                                                     27
 1   404.1527(c)(4) (“the more consistent an opinion is with the record as a whole, the more weight

 2   we will give to that opinion”). The record must include objective evidence to support the medical

 3   opinion of the claimant’s residual functional capacity. Meanel v. Apfel, 172 F.3d 1111, 1113-14

 4   (9th Cir. 1999). Inconsistencies with the overall record or with a physician’s own notes are a valid

 5   basis to reject a medical opinion. Molina v. Astrue, 674 F.3d 1104, 1111-1112 (9th Cir. 2012)

 6   (recognizing that a conflict with treatment notes is a germane reason to reject a treating

 7   physician's assistant's opinion); Connett v. Barnhart, 340 F.3d 871, 875 (9th Cir. 2003) (rejecting

 8   physician’s opinion when treatment notes provide no basis for the opined functional restrictions);

 9   Tommasetti, 533 F.3d at 1041 (incongruity between questionnaire responses and the Plaintiff’s

10   medical records is a specific and legitimate reason for rejecting an opinion); Valentine v. Comm'r

11   of Soc. Sec. Admin., 574 F.3d 685, 692-693 (9th Cir. 2009) (holding that a conflict with treatment

12   notes is a specific and legitimate reason to reject a treating physician's opinion).

13          The Court is not required to accept Plaintiff’s characterization of his treatment records.

14   The ALJ fully supported his determination based on multiple medical and psychological opinions

15   and the evidence of record.
            Even if this Court were to accept that the record could support Plaintiff’s opinion, the
16
     record amply supports the ALJ’s interpretation as well. When the evidence could arguably
17
     support two interpretations, the Court may not substitute its judgment for that of the
18
     Commissioner. Jamerson, 112 F.3d at 1066.
19
            X.      Conclusion and Order
20
            Based on the foregoing, the Court finds that the ALJ’s decision that Plaintiff is not
21
     disabled is supported by substantial evidence in the record as a whole and is based on proper legal
22
     standards. Accordingly, this Court DENIES Plaintiff’s appeal from the administrative decision
23
     ///
24
     ///
25

26
27

28
                                                        28
 1   of the Commissioner of Social Security. The Clerk of Court is directed to enter judgment in favor

 2   of Defendant Andrew Saul, Commissioner of Social Security, and against Plaintiff William John

 3   McMillen IV.

 4
     IT IS SO ORDERED.
 5

 6      Dated:      December 16, 2019                            /s/ Gary S. Austin
                                                    UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     29
